Citation Nr: 1717818	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-21 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1989. 

This matter arises before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was certified by the Atlanta, Georgia RO.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for headaches, to include secondary to a cervical disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his cervical disabilities are related to his military service to include due to his participation in over 100 parachute jumps while on active duty.  The Veteran made largely the same contention for his currently service connected back, bilateral knee, and feet disabilities.  

In September 2011 a VA physician stated that the Veteran's current cervical disorder may be related to his military service, to include due to his history of parachute jumps.  Hence, there is medical evidence that it is possible the Veteran's cervical spine disability could be due to his inservice parachute duties, but this opinion does not provide sufficient medical evidence of a nexus.  Indeed, the use of the word "may" is too conditional to grant the benefit sought on appeal.  Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim").

The Veteran underwent a VA examination in May 2011 for his claimed cervical spine disability.  The examiner found that the Veteran's disability was likely related to age and from everyday wear over the years.  He incorrectly stated that there was no evidence of any neck injury in service.  A more thorough review of the Veteran's military treatment records note several mentions of neck related injuries.  The Veteran mentioned one such instance occurring in June of 1984 and the service treatment records reflect this injury involving the Veteran's neck.  The Veteran's VA examination is deemed to be inadequate as it did not consider evidence of in service injuries that were part of the record. 

The Veteran has not had a VA examination since that time.  VA must provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has been diagnosed with cervical degenerative disc disease, and his lay statements indicate a potential relationship between that injury and parachute jumps in service.  There is insufficient competent medical evidence on file for the Board to determine whether there is a nexus between the Veteran's in-service incident and his current disability.  Because the previous examination did not account for the Veteran's in service neck injuries, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be contacted and requested to identify any additional treatment records which pertain to care for a neck disability since service, and which previously have not been brought to the attention of VA. The Veteran is particularly invited to identify any medical evidence showing that it is at least as likely as not that a current cervical spine disorder is related to service.  If the RO cannot locate any records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AOJ must schedule the Veteran for a VA examination by a physician to address the etiology of any diagnosed cervical spine disability.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the examiner must prepare an opinion addressing whether it is at least as likely as not that any diagnosed cervical spine disorder began during active service or is related to any incident of service.  The examiner must specifically discuss the Veteran's lay statements, to include his service as a paratrooper, his medical treatment records, including note of neck injury in June 1984, and Dr. Longo's notes regarding the Veterans history of neck injury, in addressing the etiology of any diagnosed cervical spine disorder. 

The term "at least as likely as not" means that the medical evidence both for and against conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.

4.  After the requested development has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

5.  After completing its review, the AOJ must readjudicate the claim.  If the AOJ does not grant the benefit sought, the AOJ must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




